UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6111


TONY BRYAN SMITH,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:15-cv-00191-TSE-IDD)


Submitted: September 10, 2020                               Decided: September 23, 2020


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Bryan Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Bryan Smith, a Virginia inmate, appeals the district court’s order denying his

Fed. R. App. P. 4(a)(6) motion to reopen the expired appeal period for appealing the denial

of his Fed. R. Civ. P. 59(e) motion to alter or amend the court’s judgment. * On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Smith’s informal brief does not challenge the district court’s denial of his Rule 4(a)(6)

motion, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s order denying Smith’s Rule 4(a)(6) motion. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         To the extent Smith seeks to appeal the district court’s order denying the
underlying Rule 59(e) motion—entered on the docket on October 18, 2019—we lack
jurisdiction to consider that order. See Fed. R. App. P. 4(a)(1)(A) (setting 30-day appeal
period for civil actions in which the United States is not a party); Bowles v. Russell, 551
U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a civil case is a
jurisdictional requirement.”).

                                             2